             Case 1:20-cv-04658-RA Document 58 Filed 09/07/21 Page 1 of 1

                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
                                                                    DATE FILED: 9/7/2021

 MARIBEL MOSES, on behalf of herself and all
 others similarly situated,


                                           Plaintiffs,



                                v.                                      20-CV-4658 (RA)

                                                                             ORDER
 THE NEW YORK TIMES COMPANY, d/b/a/ The
 New York Times,

                                           Defendant.




RONNIE ABRAMS, United States District Judge:

         The hearing on the final approval of class action settlement, scheduled for October 13, 2021

at 3:00 p.m., will be held by videoconference.

         The conference line for argument is (888) 363-4749 and the access code is 1015508. This

line is open to the public. The Court will contact the parties the day before argument regarding the

videoconferencing technology.



SO ORDERED.

Dated:      September 7, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
